United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-1114
                      ___________________________

 Denise K. Chapman, Administratrix of the Estate of Nathaniel Allen Chapman,
                      deceased; Jonathan Chapman

                          lllllllllllllllllllll Appellants

                                        v.

                            Ford Motor Company

                           lllllllllllllllllllll Appellee
                                 ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Harrison
                                ____________

                         Submitted: October 17, 2012
                           Filed: October 23, 2012
                                [Unpublished]
                               ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________
PER CURIAM.

       Denise and Jonathan Chapman appeal following the district court’s1 adverse
rulings in their suit against Ford Motor Company. The action, removed from state
court based on diversity jurisdiction, purported to seek relief pursuant to Arkansas
Rules of Civil Procedure 60(c) and (k) based on assertions that Ford Motor Company
presented fraudulent evidence in an earlier case. The district court granted Ford
Motor Company’s motion for summary judgment, and denied the Chapmans’
subsequent motions to alter or amend judgment, and for reconsideration. Following
careful review, we find no error or abuse of discretion. See Ark. R. Civ. P. 60(c),(k);
Stein v. Chase Home Fin., LLC, 662 F.3d 976, 979 (8th Cir. 2011) (de novo review
of grant of summary judgment); Sanders v. Clemco Indus., 862 F.2d 161, 168-69 (8th
Cir.1988) (standard of review for post-judgment rulings).

     Accordingly, we affirm. See 8th Cir. R. 47B. We deny the parties’ pending
motions.
                    ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -2-